J-S06045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    BRIAN TOOTLE                                    :
                                                    :
                       Appellant                    :   No. 2542 EDA 2019

               Appeal from the PCRA Order Entered July 1, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0014103-2012


BEFORE: PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED: MARCH 31, 2021

        Brian Tootle (Tootle) appeals from the July 1, 2019 order of the Court

of Common Pleas of Philadelphia County (PCRA court) dismissing his petition

for relief pursuant to the Post-Conviction Relief Act.1 Tootle argues that trial

counsel was ineffective because he failed to call the witness who performed a

DNA analysis of two firearms at trial. We affirm.

                                               I.

        The trial court previously set forth the facts of this case as follows:

        On July 27, 2012, at approximately 8:37 p.m., Gerald Jones, Nafis
        Armstead, and several of their friends were outside on the 200
        block of East Sharpnack Street in Philadelphia. Earlier, and
        throughout the day, [Tootle] and two individuals were in a green
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541 et seq.
J-S06045-21


     van driving around the block and parking several times before
     driving off again.[] As Jones and Armstead were talking, the van
     pulled up to the curb and parked. [Tootle] and at least one of the
     other passengers exited the vehicle wearing hats and with
     bandanas over their faces. They brandished firearms and opened
     fire on Jones and Armstead. After the shooting stopped, [Tootle]
     and the other men fled the scene in the van, with [Tootle] driving.
     Neither Jones nor Armstead were armed at the time.

     Police responded to the scene to find Armstead lying in the middle
     of the road. Armstead was declared dead at 8:58 p.m. Jones was
     shot a total of five times in the back, leg, arm, and hip. Police
     placed Jones in the back of a police cruiser and transported him
     to Einstein Hospital. Information that the shooters were driving a
     green van was broadcast over police radio as police continued to
     respond to the scene.

     Officer [Tyrone] Broaddus, who was in his patrol car responding
     to the radio call regarding the shooting, observed a green van
     matching the description of the getaway vehicle. He followed the
     van to the parking lot of an apartment building, where it stopped.
     [Tootle] and another man then got out of the van and [Tootle]
     walked toward the back of the lot. Additional officers arrived, and
     [Tootle] was located and apprehended. No other individuals were
     apprehended at that time.

     At the time of his arrest, [Tootle] gave police the false name of
     Brandon Harris. As [Tootle] was taken into custody, [he] asked
     the arresting officers: “Can I say my last good-byes to my
     cousin?” [Tootle] also asked how many people were shot and if
     anyone was killed. Michael Jordan, a witness to the shooting’s
     aftermath and [Tootle’s] flight in the van, was taken to where the
     van was located, where he identified the van as the vehicle he saw
     leaving the scene of the shooting. . . .

     Police recovered two firearms. A loaded .40 caliber Glock with an
     extended magazine was recovered inside of [Tootle’s] vehicle.
     [Tootle’s] fingerprints were recovered from that Glock.
     Additionally, police recovered a .357 caliber six shot revolver, with
     six spent cartridge cases in the cylinder, approximately ten feet
     from where [Tootle] was apprehended. Police also recovered a
     cell phone from the vehicle which bore fingerprints from [Tootle’s]
     thumb. Police recovered and identified eighteen .40 caliber fired
     cartridge cases.      A bullet jacket and core recovered from

                                     -2-
J-S06045-21


        Armstead’s head by the medical examiner matched the revolver
        recovered near [Tootle]. Bullets recovered from Armstead’s torso,
        chest, and leg were consistent with the .40 caliber Glock having
        [Tootle’s] fingerprint. In addition, all of the recovered .40 caliber
        fired cartridge cases were fired from the Glock. The clothing
        [Tootle] was wearing at the time of his arrest was seized and
        tested for gunpowder residue. Gunpowder residue was found on
        [Tootle’s] black T-shirt and sweatpants.

Trial Court Opinion, 7/2/15, at 3-5 (citations & footnote omitted).

        Tootle proceeded to a jury trial and was convicted of first-degree

murder, criminal conspiracy, carrying a firearm without a license, carrying a

firearm on the public streets of Philadelphia, and possessing an instrument of

crime.2 He was subsequently sentenced to an aggregate term of life without

parole plus 24.5 to 52 years of incarceration. This court affirmed the judgment

of sentence and our Supreme Court denied allocatur. Commonwealth v.

Tootle, 3030 EDA 2014, at *5 (Pa. Super. Nov. 1, 2016), allocatur denied,

169 A.3d 559 (Pa. 2017).

        Tootle filed the instant timely, counseled PCRA petition on May 18, 2018,

raising several claims of ineffective assistance of trial and appellate counsel.

The Commonwealth filed a motion to dismiss the petition and Tootle filed a

response. The Commonwealth then filed a sur-reply to Tootle’s response. The

PCRA court issued a notice of its intent to dismiss the petition without a

hearing pursuant to Pa.R.Crim.P. 907. On August 1, 2019, the PCRA court

____________________________________________


2   18 Pa.C.S. §§ 2502(a), 903, 6106, 6108, & 907.




                                           -3-
J-S06045-21


dismissed the petition. Tootle timely appealed and he and the PCRA court

have complied with Pa.R.A.P. 1925.3

                                               II.

       Tootle raises a single issue on appeal: “Did the lower court abuse its

discretion when it dismissed, without a hearing, [Tootle’s] claim that counsel

was ineffective in failing to present the testimony of the Commonwealth’s DNA

expert?” Tootle’s Brief at 2. Tootle attached to his petition a DNA laboratory

report he received from the Commonwealth in discovery prior to his trial.

Petition for Post Conviction Relief, 5/18/18, Exhibit A. According to the report,

the laboratory tested five swabs of different areas of the Glock handgun and

four swabs of different areas of the revolver for DNA evidence.         The lab

recovered partial DNA profiles from two of the Glock swabs and one of the

revolver swabs and concluded that Tootle was “excluded as a source of the

DNA” in those swabs. Id.




____________________________________________


3 “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super. 2017).
“The PCRA court’s findings will not be disturbed unless there is no support for
the findings in the certified record.” Id. (citation omitted). “[A] PCRA court
has discretion to dismiss a PCRA petition without a hearing if the court is
satisfied that there are no genuine issues concerning any material fact; that
the defendant is not entitled to post-conviction collateral relief; and that no
legitimate    purpose     would    be   served     by  further    proceedings.”
Commonwealth v. Brown, 161 A.3d 960, 964 (Pa. Super. 2017) (citations
omitted).


                                           -4-
J-S06045-21


       The Commonwealth did not call the laboratory technician who performed

the DNA analysis or attempt to introduce the DNA test results at trial. Tootle’s

counsel attempted to question the lead detective on the case regarding the

DNA laboratory report but she testified that she had not seen the DNA report

prior to trial. Notes of Testimony, 7/2/14, at 227-29. When Tootle again

attempted to question the detective regarding the conclusions in the DNA

report, the trial court sustained the Commonwealth’s objection to the line of

questioning. Id. at 245-46.

       Tootle’s argument is two-fold. First, he contends that the DNA report

was substantive exculpatory evidence that he had not handled the firearms

that were used in the shooting and would have allowed the jury to conclude

that he was not one of the shooters. Second, he argues that this DNA evidence

was more reliable than other kinds of evidence of his guilt presented at trial,

such as the fingerprint evidence and eyewitness testimony. He argues that

the jury could have credited the DNA analysis results as more scientifically

valid than the fingerprint evidence4 and that it would have further discredited

eyewitness testimony from Christina Dorman.5

____________________________________________


4 While Tootle assails the validity of the fingerprint evidence generally, he did
not raise a claim of ineffectiveness challenging counsel’s investigation or
cross-examination regarding this evidence at trial.

5 Dorman testified at trial that she had witnessed the shooting and identified
Tootle as one of the shooters. She had known Tootle for a couple of years at
the time and recognized him when he exited the green van even though he



                                           -5-
J-S06045-21


       “To prove counsel ineffective, the petitioner must show that: (1) his

underlying claim is of arguable merit; (2) counsel had no reasonable basis for

his action or inaction; and (3) the petitioner suffered actual prejudice as a

result.” Commonwealth v. Sarvey, 199 A.3d 436, 452 (Pa. Super. 2018).

“[F]ailure to prove any of these prongs is sufficient to warrant dismissal of the

claim without discussion of the other two.” Commonwealth v. Robinson,

877 A.2d 433, 439 (Pa. 2005) (citation omitted). We presume that counsel

has rendered effective assistance.             See Commonwealth v. Treiber, 121

A.3d 435, 445 (Pa. 2015).

       To succeed on a claim that counsel was ineffective for failing to call a

witness at trial, a PCRA petitioner must establish:

       (1) the witness existed; (2) the witness was available to testify
       for the defense; (3) counsel knew, or should have known, of the
       existence of the witness; (4) the witness was willing to testify for
       the defense; and (5) the absence of the testimony of the witness
       was so prejudicial as to have denied the defendant a fair trial.




____________________________________________


had a hat and bandanna covering his face. Notes of Testimony, 7/2/14, at
89-90. Dorman did not give an official statement on the night of the shooting
because she was afraid for the safety of her family that lived in the
neighborhood. She spoke to detectives and identified Tootle as one of the
shooters two years later when this case was awaiting trial and she had recently
been arrested for robbery. She testified that she had not been offered
anything by the Commonwealth in exchange for her testimony. Id. at 92.
Trial counsel cross-examined Dorman extensively regarding her motives for
testifying against Tootle, her pending criminal charges, her delay in giving her
statement, and the inconsistencies in her testimony. Id. at 104-09, 129-31,
146-48.

                                           -6-
J-S06045-21


Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa. Super. 2014) (citation

omitted). “A failure to call a witness is not per se ineffective assistance of

counsel for such decision usually involves matters of trial strategy.”

Commonwealth v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012) (quotations &

citation omitted). When analyzing the prejudice prong under our standards

for ineffectiveness, we must determine whether there is a reasonable

probability that the outcome of the trial would have been different if the

witness had testified. Wantz, supra, at 333-34.

     In rejecting this claim, the PCRA court determined that the evidence

against Tootle was overwhelming such that testimony regarding the DNA

analysis of the two firearms would not have affected the outcome of the trial.

PCRA Court Opinion, 7/1/2020, at 8-9. We agree. At trial, the Commonwealth

presented testimony from three eyewitnesses who observed the green van

involved in the shooting. One of the witnesses, Dorman, saw the shooting

itself and was able to identify Tootle as one of the shooters because she had

known him for several years.    The second witness, Jones, was one of the

victims of the shooting and recalled seeing the assailants pull up in a green

van before the shooting. The third witness, Jordan, observed the green van

driving away from the scene of the shooting after the gunshots ceased. He

and Jones reported this description to law enforcement and police in the area

immediately began looking for the vehicle.




                                    -7-
J-S06045-21


      Officer Broaddus testified that he observed a green van soon after the

shooting and followed it to an apartment complex. He saw Tootle exit the

vehicle and shortly thereafter placed him under arrest.     Jordan was then

transported to the apartment complex by police where he confirmed that the

green van was the vehicle he had observed leaving the scene of the shooting.

During his arrest, Tootle gave a false name and made several incriminating

statements. He asked how many people had been shot, whether anyone was

killed, and whether he could say his “last goodbyes” to his cousin. Notes of

Testimony, 7/1/2014 at 135-36; 7/2/2014 at 69, 174-75.

      Upon searching the van, officers recovered a cell phone and a Glock

handgun. They also recovered a revolver approximately ten feet from where

Tootle was arrested on the apartment complex grounds.        Ballistics testing

confirmed that both firearms were involved in the shooting. Bullets fired from

each weapon were recovered from the victim’s body and cartridge casings

from the scene matched the Glock. In addition, Tootle’s fingerprint was found

on the Glock and on the cell phone that was found in the van. Tootle’s shirt

and pants also tested positive for gunshot residue.

      Weighed against this evidence of Tootle’s involvement in the shooting,

the DNA analysis results would not have compelled a different result at trial.

The report analyzed five swabs of different areas of the Glock handgun and

four swabs of different areas of the revolver. The laboratory was only able to

analyze partial DNA from three of these swabs, and in those cases it excluded


                                    -8-
J-S06045-21


Tootle as a source of the sample. While these results provided proof that an

unidentified individual had touched the firearms at some point, they do not

conclusively prove that Tootle never handled the weapons. In light of the

evidence that Tootle’s fingerprint was recovered from the Glock, that the

revolver was recovered outside near where Tootle was arrested, and the

eyewitness testimony identifying him as one of the shooters, we cannot

conclude that the DNA analysis results would have resulted in a different

outcome at trial. Because Tootle cannot establish that he was prejudiced by

trial counsel’s failure to introduce this evidence, his ineffectiveness claim is

without merit.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/21




                                     -9-